                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

DETRA CANNON,                             )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) CASE NO. 3:18-CV-126-WKW
                                          )
MOHAWK INDUSTRIES,                        )
                                          )
              Defendant.                  )

                                     ORDER

      Before the court is the parties’ Joint Status Report and Notice of Settlement.

(Doc. # 50.) Based upon the representations concerning the parties’ settlement

agreement and Plaintiff’s “recent bankruptcy filing” (Doc. # 50), it is ORDERED as

follows:

      (1)    This action is STAYED, and the February 27, 2020 pretrial hearing and

April 27, 2020 trial (Doc. # 47) are CONTINUED generally;

      (2)    At the proper time, Plaintiff is DIRECTED to file a notice of voluntary

dismissal or motion to dismiss, see Fed. R. Civ. P. 41(a)(1)–(2), as appropriate; and

      (3)    In the interim, the parties shall file a joint report every thirty days,

beginning October 30, 2019, as to the status of the settlement-approval process in

the bankruptcy court.

      DONE this 4th day of October, 2019.

                                               /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE
